Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s US filing date of 04/22/2022.
Acknowledgment is made of applicant’s claim for benefit of:
Application				filing date	US Patent issued 
This is a CON of 17/331732 		05/27/2021 	US Pat. 11340508
which is a CON of PCT/JP2019/047490 12/04/2019 (WO 2020/116533 dated 06/11/2020)
Acknowledgment is made of applicant’s claim for priority of application JP 2018-228538 filed in Japan on 12/05/2018.
Claims 1-19 have been canceled; claims 29-37 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 20-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okuyama et al. US 2020/0166796 (foreign application with filing date 11/12/2018) (see below).
Claim 20: Okuyama et al. disclose a display panel comprising: 
(Fig. 4) an array substrate 10 including: 
(Fig. 2) a plurality of pixels PE arranged in a matrix having a row-column configuration in a display region [002-0027], 
(Fig. 2) an organic insulating layer OX (organic insulating film O includes first portions OX overlapping the scanning lines G and second portions OY overlapping the signal lines S) [0037], 
(Fig. 4) a first inorganic insulating layer 13 (comprising inorganic material such as silicon nitride or silicon oxide) [0053] covering the organic insulating layer OX(O), 
(Fig. 4) a first light-transmitting electrode C (capacitance electrode C) [0050] between the organic insulating layer OX and the first inorganic insulating layer 13, and 
a metal layer MX(M) (metal line) [0049] between the organic insulating layer OX(O)  and the first inorganic insulating layer 13,
a counter substrate 20; and 
a liquid crystal layer LC including polymer-dispersed liquid crystals (liquid crystal layer LC includes polymer dispersed liquid crystal) [0028] and disposed between the array substrate 10 and the counter substrate 20, 
(Fig. 2) wherein the organic insulating layer O (OX/OY) has a grid shape in the display region (the organic insulating film O including protruding portions in a grid shape in a planar view; i.e., the organic insulating film O includes first portions OX overlapping the scanning lines G and second portions OY overlapping the signal lines S) [0037], 
(Figs. 5, 6) the first light-transmitting electrode C (capacitance electrode C) [0053] has a grid shape in the display region (capacitance electrode C has a vertical protruding portion each in X/Y-directions, covering organic insulating layer OX/OY; the protruding portions form a grid shape)
(Fig. 2) the metal layer MX (M) (metal line) has a grid shape in the display region, 
(Fig. 2) the organic insulating layer O (OX/OY) having the grid shape overlaps the first light-transmitting electrode C having the grid shape, 
(Figs. 2, 4, 5) the first light-transmitting electrode C having the grid shape overlaps the metal layer MX (metal line) having the grid shape, and 
(Fig. 2) the metal layer MX having the grid shape is in contact with the first light-transmitting electrode C having the grid shape.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 29-37 are rejected under 35 U.S.C. 103 as being unpatentable over Okuyama et al. US 2020/0166796 in view of Mizuno et al. US 2018/0031758.
Claim 29: Okuyama et al. disclose a display panel comprising: 
(Fig. 4) an array substrate 10 including: 
(Fig. 2) a plurality of pixels PE arranged in a matrix having a row-column configuration in a display region [002-0027], 
(Fig. 2) an organic insulating layer OX (organic insulating film O includes first portions OX overlapping the scanning lines G and second portions OY overlapping the signal lines S) [0037], 
(Fig. 4) a first inorganic insulating layer 13 (comprising inorganic material such as silicon nitride or silicon oxide) [0053] covering the organic insulating layer OX(O), 
(Fig. 4) a first light-transmitting electrode C (capacitance electrode C) [0050] between the organic insulating layer OX and the first inorganic insulating layer 13, and 
a metal layer MX(M) (metal line) [0049] between the organic insulating layer OX(O)  and the first inorganic insulating layer 13,
a counter glass substrate 20 (a glass substrate) [0053]; and 
a liquid crystal layer LC including polymer-dispersed liquid crystals (liquid crystal layer LC includes polymer dispersed liquid crystal) [0028] and disposed between the array substrate 10 and the counter substrate 20, 
(Fig. 2) wherein the organic insulating layer O (OX/OY) has a grid shape in the display region (the organic insulating film O including protruding portions in a grid shape in a planar view; i.e., the organic insulating film O includes first portions OX overlapping the scanning lines G and second portions OY overlapping the signal lines S) [0037], 
(Figs. 5, 6) the first light-transmitting electrode C (capacitance electrode C) has a grid shape in the display region (capacitance electrode C has a vertical protruding portion each in X/Y-directions, covering organic insulating layer OX/OY; the protruding portions form a grid shape)
(Fig. 2) the metal layer MX (M) (metal line) has a grid shape in the display region, 
(Fig. 2) the organic insulating layer O (OX/OY) having the grid shape overlaps the first light-transmitting electrode C having the grid shape, 
(Figs. 2, 4, 5) the first light-transmitting electrode C having the grid shape overlaps the metal layer MX (metal line) having the grid shape, and 
(Fig. 2) the metal layer MX having the grid shape is in contact with the first light-transmitting electrode C having the grid shape.
Except
a side light source configured to emit light toward a side surface of the glass substrate,
however Mizuno et al.  teach
(Fig. 5) a side light source 31 [0039] configured to emit light toward a side surface 20C (first side surface) [0057] of the counter substrate 20 (opposing the first light-transmissive substrate 10) [0037] – Note: Okuyama et al. disclose the counter substrate 20 is a glass substrate (an insulating substrate such as a glass substrate)  
It would have been obvious to one of ordinary skill in the art to modify Okuyama's invention with Mizuno's structure in order to provide improved resolution., as taught by Mizuno [0052].

Claims 21, 30: Okuyama et al. disclose 
(Fig. 4) the array substrate further comprises: a second inorganic insulating layer 12 (the insulating films 11/12/13 are formed of, for example, a transparent inorganic insulating material such as silicon nitride or silicon oxide) [0053], 
a plurality of second light-transmitting electrodes PE (pixel electrodes) each disposed in a corresponding one of the pixels, and 
an alignment film AL1; 
(Fig. 4) the organic insulating layer OX having the grid shape includes a plurality of openings, and is disposed between the first inorganic insulating layer 13 and the second inorganic insulating layer 12, 
the second light-transmitting electrodes PE (pixel electrodes) are between the first inorganic insulating layer 13 and the alignment film AL1, and 
each of the second light-transmitting electrodes PE overlaps a corresponding one of the openings of the organic insulating layer 13 having the grid shape.
  
Claims 22-28 and 30-37: Okuyama et al. disclose
Claims 22, 31: (Figs. 3, 5) the openings (CH) of the organic insulating layer 13 expose the second inorganic insulating layer 12, and each of the second light-transmitting electrodes PE is in contact with the second inorganic insulating layer 12 in the corresponding one of the openings (CH) of the organic insulating layer 13 having the grid shape.
Claims 23, 32: (Fig. 5) the second light- transmitting electrodes PE (pixel electrodes) overlap the first light-transmitting electrode C (capacitance electrode C) having the grid shape, above the organic insulating layer 13 having the grid shape. 
Claims 24, 33: (Fig. 4) the counter substrate 20 (a glass substrate) [0053] comprises a third light-transmitting electrode CE (common electrode) overlapping the second light-transmitting electrodes PE (pixel electrodes) [0053], the first light-transmitting electrode C is a capacitance electrode (capacitance electrode C) [0053], the second light-transmitting electrodes PE are pixel electrodes, and the third light-transmitting electrode CE is a common electrode [0031].  
Claims 25, 34: (Fig. 2) the array substrate 10 further comprises a plurality of scanning lines G arranged in rows, and a plurality of signal lines S arranged in columns, and the organic insulating layer OX/OY having the grid shape covers the scanning lines G and the signal lines S, (Figs. 5, 6) the capacitance electrode C having the grid shape overlaps the scanning lines G and the signal lines S (capacitance electrode C has a vertical protruding portion each in X/Y-directions, covering organic insulating layer OX/OY; the protruding portions form a grid shape), and (Fig. 2) the metal layer MX having the grid shape overlaps the scanning lines G and the signal lines S. 
Claims 26, 35: (Fig. 4) the counter substrate 20 (a glass substrate) [0053] comprises a light-blocking layer BM and a third light-transmitting electrode, the light-blocking layer BM (light-shielding layer) [0050] has a grid shape in the display region (inherent), the third light-transmitting electrode CE is in contact with the light-blocking layer BM having the grid shape, and the organic insulating layer OX/OY having the grid shape overlaps the light-blocking layer BM having the grid shape.
Claims 27, 36: (Fig. 4) the organic insulating layer OX/OY having the grid shape overlaps the light-blocking layer BM having the grid shape, the first light-transmitting electrode C having the grid shape overlaps the light-blocking layer BM having the grid shape, and the metal layer MX having the grid shape overlaps the light-blocking layer BM having the grid shape.
Claims 28, 37: (Fig. 4) the array substrate further comprises a second inorganic insulating layer 12, a plurality of second light-transmitting electrodes PE (pixel electrodes) each disposed in a corresponding one of the pixels, and an alignment film AL1, the organic insulating layer OX having the grid shape includes a plurality of openings and is disposed between the first inorganic insulating layer 13 and the second inorganic insulating layer 12, the second light-transmitting electrodes PE (pixel electrodes) are between the first inorganic insulating layer 13 and the alignment film AL1, each of the second light-transmitting electrodes PE overlaps the corresponding one of the openings of the organic insulating layer 13, and each of the second light-transmitting electrodes PE (pixel electrodes) overlaps a third light-transmitting electrode CE (common electrode).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG V NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on M-T 6:00AM - 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANG V NGUYEN/
Primary Examiner, Art Unit 2871